Exhibit 10.4

EXECUTION COPY

Opening Transaction

 

To:    ViroPharma Incorporated A/C:    [Insert Account Number] From:    Wells
Fargo Bank, National Association Re:    Issuer Warrant Transaction Ref. No:   
[Insert Reference Number] Date:    March 20, 2007

 

--------------------------------------------------------------------------------

Dear Sir(s):

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Wells Fargo Bank,
National Association (“Dealer”) and ViroPharma Incorporated (“Issuer”). This
communication constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. For purposes of the Equity Definitions, each
reference herein to a Warrant shall be deemed to be a reference to a Call Option
or an Option, as context requires.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall be subject to an agreement (the “Agreement”) in the form
of the 1992 ISDA Master Agreement as if Dealer and Issuer had executed an
agreement in such form on the date hereof (but without any Schedule except for
(i) the election of Loss and Second Method and US Dollars (“USD”) as the
Termination Currency, (ii) the replacement of the word “third” in the last line
of Section 5(a)(i) with the word “first” and (iii) the election that the “Cross
Default” provisions of Section 5(a)(vi) shall apply to Issuer with a “Threshold
Amount” of USD10 million).

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.



--------------------------------------------------------------------------------

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

General Terms:

 

Trade Date:   March 20, 2007 Effective Date:   March 26, 2007, or such other
date as agreed between the parties, subject to Section 8(k) below Components:  
The Transaction will be divided into individual Components, each with the terms
set forth in this Confirmation, and, in particular, with the Number of Warrants
and Expiration Date set forth in this Confirmation. The payments and deliveries
to be made upon settlement of the Transaction will be determined separately for
each Component as if each Component were a separate Transaction under the
Agreement. Warrant Style:   European Warrant Type:   Call Seller:   Issuer
Buyer:   Dealer Shares:   The Common Stock of Issuer, par value USD0.002 per
share (Ticker Symbol: “VPHM”). Number of Warrants:   For each Component, as
provided in Annex A to this Confirmation. Warrant Entitlement:   One Share per
Warrant Strike Price:   USD24.92 Premium:   USD15,316,875.00 (Premium per
Warrant USD5.1377) Premium Payment Date:   The Effective Date Exchange:   The
NASDAQ Global Select Market Related Exchange:   All Exchanges

Procedures for Exercise:

 

    In respect of any Component:

 

Expiration Time:   Valuation Time Expiration Date:   As provided in Annex A to
this Confirmation (or, if such date is not a Scheduled Trading Day, the next
following Scheduled Trading Day that is not already an Expiration Date for
another Component); provided that if that date is a Disrupted Day, the
Expiration Date for such Component shall be the first succeeding Scheduled
Trading Day that is not a Disrupted Day and is not or is not deemed to be an
Expiration Date in respect of any other Component of the Transaction hereunder;
and provided further that

 

2



--------------------------------------------------------------------------------

  if the Expiration Date has not occurred pursuant to the preceding proviso as
of the Final Disruption Date, the Final Disruption Date shall be the Expiration
Date (irrespective of whether such date is an Expiration Date in respect of any
other Component for the Transaction). “Final Disruption Date” means
September 19, 2017. Notwithstanding the foregoing and anything to the contrary
in the Equity Definitions, if a Market Disruption Event occurs on any Expiration
Date, the Calculation Agent may determine that such Expiration Date is a
Disrupted Day only in part, in which case the Calculation Agent shall make
adjustments to the number of Warrants for the relevant Component for which such
day shall be the Expiration Date and shall designate the Scheduled Trading Day
determined in the manner described in the immediately preceding sentence as the
Expiration Date for the remaining Warrants for such Component. Section 6.6 of
the Equity Definitions shall not apply to any Valuation Date occurring on an
Expiration Date. Market Disruption Event:   Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “during the one hour period
that ends at the relevant Valuation Time, Latest Exercise Time, Knock-in
Valuation Time or Knock-out Valuation Time, as the case may be,” in clause (ii)
thereof. Automatic Exercise:   Applicable; and means that the Number of Warrants
for the corresponding Expiration Date will be deemed to be automatically
exercised at the Expiration Time on such Expiration Date unless Buyer notifies
Seller and the Calculation Agent (by telephone or in writing) prior to the
Expiration Time on such Expiration Date that it does not wish Automatic Exercise
to occur, in which case Automatic Exercise will not apply to such Expiration
Date. Issuer’s Telephone Number and Telex and/or Facsimile Number
and Contact Details for purpose of Giving Notice:   Attn: Chief Financial
Officer   Telephone: (610) 458 7300   Facsimile: (610) 458 7380   With a copy
to:   Attn: General Counsel   Facsimile: (610) 458 7380

Settlement Terms:

 

    In respect of any Component:

 

Settlement Currency:   USD Net Share Settlement:   On each Settlement Date,
Issuer shall deliver to Dealer a number of Shares equal to the Number of

 

3



--------------------------------------------------------------------------------

  Shares to be Delivered for such Settlement Date to the account specified by
Dealer and cash in lieu of any fractional Shares valued at the Relevant Price on
the Valuation Date corresponding to such Settlement Date. If, in the reasonable
opinion of Issuer, Dealer or the Calculation Agent based on advice of counsel,
for any reason, the Shares deliverable upon Net Share Settlement would not be
immediately freely transferable by Dealer under Rule 144(k) under the Securities
Act of 1933, as amended (the “Securities Act”), then the Calculation Agent may
elect for Dealer to either (x) accept delivery of such Shares notwithstanding
any restriction on transfer or (y) have the provisions set forth in Section 8(b)
below apply.   The Number of Shares to be Delivered shall be delivered by Issuer
to Dealer no later than 12:00 noon (local time in New York City) on the relevant
Settlement Date. Number of Shares to be Delivered:   In respect of any Exercise
Date, subject to the last sentence of Section 9.5 of the Equity Definitions, the
product of (i) the number of Warrants exercised or deemed exercised on such
Exercise Date, (ii) the Warrant Entitlement and (iii) (A) the excess of the VWAP
Price on the Valuation Date occurring on such Exercise Date over the Strike
Price (or, if no such excess, zero) divided by (B) such VWAP Price. VWAP Price:
  For any Valuation Date, the NASDAQ Volume Weighted Average Price per share of
Shares for the regular trading session (including any extensions thereof) of the
Exchange on such Valuation Date (without regard to pre-open or after hours
trading outside of such regular trading session), as published by Bloomberg at
4:15 p.m. New York City time (or 15 minutes following the end of any extension
of the regular trading session) on such Valuation Date, on Bloomberg page
“VPHM.Q <Equity> AQR” (or any successor thereto) (or if such published volume
weighted average price is unavailable or is manifestly incorrect, the market
value of one Share on such Valuation Date, as determined by the Calculation
Agent using a volume weighted method). Other Applicable Provisions:   The
provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Seller is the Issuer of the Shares)
and 9.12 of the Equity Definitions will be applicable, as if “Physical
Settlement” applied to the Transaction.

 

4



--------------------------------------------------------------------------------

Adjustments:

 

    In respect of any Component:

 

Method of Adjustment:   Calculation Agent Adjustment; provided that in respect
of an Extraordinary Dividend, “Calculation Agent Adjustment” shall be as
described in the provision below. Extraordinary Dividend:   Any cash dividend or
distribution on the Shares with an ex dividend date occurring on or after the
Trade Date and on or prior to the Expiration Date. Extraordinary Dividend
Adjustment:   If at any time during the period from and including the Trade
Date, to but excluding the last Expiration Date, an ex-dividend date for an
Extraordinary Dividend occurs, then the Calculation Agent will make adjustments
to the Strike Price, the Number of Warrants, the Warrant Entitlement and/or any
other variable relevant to the exercise, settlement, payment or other terms of
the Transaction to preserve the fair value of the Transaction to Buyer after
taking into account such Extraordinary Dividend.

Extraordinary Events:

 

Consequences of Merger Events:  

 

(a)   Share-for-Share:   Modified Calculation Agent Adjustment (b)  
Share-for-Other:   Cancellation and Payment (Calculation Agent Determination)
(c)   Share-for-Combined:   Component Adjustment.

 

Tender Offer:   Applicable Consequences of Tender Offers:  

 

(a)   Share-for-Share:   Modified Calculation Agent Adjustment (b)  
Share-for-Other:   Modified Calculation Agent Adjustment (c)  
Share-for-Combined:   Modified Calculation Agent Adjustment

 

Modified Calculation Agent Adjustment:   If, in respect of any Merger Event or
Tender Offer to which Modified Calculation Agent Adjustment applies, the
adjustments to be made in accordance with Section 12.2(e)(i) or Section
12.3(d)(i), as the case may be, of the Equity Definitions would result in Issuer
being different from the issuer of the Shares, then with respect to such Merger
Event or Tender Offer, as a condition precedent to the adjustments contemplated
in Section 12.2(e)(i) or Section 12.3(d)(i), as the case may be, of the Equity
Definitions, Issuer, the issuer of the Shares and Buyer shall, prior to the
Merger Date or Tender Offer, as the case may be, have entered into such
documentation containing representations, warranties and agreements relating to
securities law and other issues as requested by the Calculation Agent that the
Calculation Agent has determined, in its reasonable discretion, to be reasonably
necessary or appropriate

 

5



--------------------------------------------------------------------------------

  to allow Buyer to continue as a party to the Transaction, as adjusted under
Section 12.2(e)(i) or Section 12.3(d)(i), as the case may be, of the Equity
Definitions, and to preserve Hedging Party’s hedging or hedge unwind activities
in connection with the Transaction in a manner compliant with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Buyer and Hedging Party, and if such conditions are not
met or if the Calculation Agent determines that no adjustment that it could make
under Section 12.2(e)(i) or Section 12.3(d)(i), as the case may be, of the
Equity Definitions will produce a commercially reasonable result, then the
consequences set forth in Section 12.2(e)(ii) or Section 12.3(d)(ii), as the
case may be, of the Equity Definitions shall apply. Reference Markets:   For the
avoidance of doubt, and without limiting the generality of the foregoing
provisions, any adjustment effected by the Calculation Agent pursuant to Section
12.2(e) and/or Section 12.3(d) of the Equity Definitions may be determined by
reference to the adjustment(s) made in respect of Merger Events or Tender
Offers, as the case may be, in the convertible bond market. Nationalization,
Insolvency or   Delisting:   Cancellation and Payment (Calculation Agent
Determination); provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, the
American Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global
Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall thereafter be deemed to be the Exchange.
Additional Disruption Events:  

 

(a)   Change in Law:   Applicable; provided that Section 12.9(a)(ii) of the
Equity Definitions shall be amended by inserting (i) at the end of the fifth
line thereof the following phrase: “(or GS)”, (ii) at the end of clause (X) the
following phrase: “(or, in the case of GS, a Hedging Party Related
Transaction)”; and (iii) in clause (Y), immediately following the words “such
Transaction”, the following phrase: “(or, in the case of GS, a Hedging Party
Related Transaction).”   GS:   Goldman Sachs International or any of its
affiliates to which Goldman Sachs International assigns its rights

 

6



--------------------------------------------------------------------------------

    and obligations under a Hedging Party Related Transaction.   Hedging Party
Related     Transaction:   A transaction between GS and Buyer or its affiliate
evidenced by a confirmation that refers to the Transaction. (b)   Failure to
Deliver:   Applicable (c)   Insolvency Filing:   Applicable (d)   Hedging
Disruption:   Applicable; provided that Section 12.9(a)(v) of the Equity
Definitions shall be amended by inserting at the end of clause (A) the following
phrase: “(or a Hedging Party Related Transaction).” (e)   Increased Cost of
Hedging:   Applicable; provided that Section 12.9(a)(vi) of the Equity
Definitions shall be amended by inserting at the end of clause (A) the following
phrase: “(or a Hedging Party Related Transaction).” (f)   Loss of Stock Borrow:
  Applicable; provided that Section 12.9(a)(vii) of the Equity Definitions shall
be amended by inserting in the third line thereof following the words “such
Transaction” the following phrase: “(or a Hedging Party Related Transaction).”  
Maximum Stock Loan Rate:   1.00% per annum (g)   Increased Cost of Stock Borrow:
  Applicable; provided that Section 12.9(a)(viii) of the Equity Definitions
shall be amended by inserting in the second line thereof following the words
“such Transaction” the following phrase: “(or a Hedging Party Related
Transaction).”   Initial Stock Loan Rate:   0.25% per annum

 

Hedging Party:   GS Determining Party:   GS Non-Reliance:   Applicable

Agreements and Acknowledgments

Regarding Hedging Activities:

  Applicable Additional Acknowledgments:   Applicable 3.   Calculation Agent:  
GS 4.   Account Details:     Dealer Payment Instructions:      

Wells Fargo Bank, N.A.

Bank Routing: 121 000 248

Account Name: Capital Markets Operations WIP

Account No: 4375-691755

 

7



--------------------------------------------------------------------------------

  Issuer Payment Instructions:    

Comerica Bank – California/Branch 948

Bank Routing: 121137522

Account Name: ViroPharma Incorporated

Account No.: 1892043769

5.   Offices:   The Office of Dealer for the Transaction is:     550 California
Street, 14th Floor, San Francisco, CA 94104   The Office of Issuer for the
Transaction is:    

397 Eagleview Boulevard

Exton, PA 19341

6.   Notices: For purposes of this Confirmation: (a)     Address for notices or
communications to Issuer:     To:   

ViroPharma Incorporated

397 Eagleview Boulevard

Exton, PA 19341

    Attn:    Chief Financial Officer     Telephone:    (610) 458 7300    
Facsimile:    (610) 458 7380     With a copy to:     Attn:    General Counsel  
  Facsimile:    (610) 458 7380 (b)     Address for notices or communications to
Dealer:     To:   

Wells Fargo Bank, N.A.

550 California Street

14th Floor

San Francisco, CA 94104

    Attn:   

Financial Products Documentation Group

Equities Trading Manager

    Telephone:    (415) 396-3962     Facsimile:    (415) 646-9208     With a
copy to:     Attn:    Michele Beasley     Facsimile:    (415) 646-9208 7.  
Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Issuer represents and warrants to and for the
benefit of, and agrees with, Dealer and GS as follows:

 

8



--------------------------------------------------------------------------------

(i) On the Trade Date, (A) none of Issuer and its officers and directors is
aware of any material nonpublic information regarding Issuer or the Shares and
(B) all reports and other documents filed by Issuer with the Securities and
Exchange Commission pursuant to the Exchange Act when considered as a whole
(with the more recent such reports and documents deemed to amend inconsistent
statements contained in any earlier such reports and documents), do not contain
any untrue statement of a material fact or any omission of a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances in which they were made, not misleading.

(ii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Issuer acknowledges that neither Dealer nor GS is making any representations or
warranties with respect to the treatment of the Transaction under FASB
Statements 128, 133 (as amended), 149 or 150, EITF Issue No. 00-19, 01-6 or 03-6
(or any successor issue statements) or under any accounting standards including
FASB’s Liabilities & Equity Project.

(iii) Prior to the Trade Date, Issuer shall deliver to Dealer and GS a
resolution of Issuer’s board of directors authorizing the Transaction (including
the issuance of any Convertible Preferred Shares as contemplated in Section 8(e)
below) and such other certificate or certificates as either Dealer or GS shall
reasonably request.

(iv) Issuer is not entering into this Confirmation to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares) or
otherwise in violation of the Exchange Act.

(v) Issuer is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

(vi) On the Trade Date and the Premium Payment Date (A) the assets of Issuer at
their fair valuation exceed the liabilities of Issuer, including contingent
liabilities, (B) the capital of Issuer is adequate to conduct the business of
Issuer and (C) Issuer has the ability to pay its debts and obligations as such
debts mature and does not intend to, or does not believe that it will, incur
debt beyond its ability to pay as such debts mature.

(vii) Issuer shall not take any action to decrease the number of Available
Shares below the Capped Number (each as defined below).

(viii) The representations and warranties of Issuer set forth in Section 3 of
the Agreement and Section 1 of the Underwriting Agreement dated as of the Trade
Date between Issuer and Goldman, Sachs & Co. (“GS & Co.”) as representative of
the Underwriters party thereto (the “Underwriting Agreement”) are true and
correct as of the Trade Date and the Effective Date and are hereby deemed to be
repeated to Dealer and GS as if set forth herein.

(ix) Issuer understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of Dealer or any governmental agency.

(x)(A) During the period starting on the first Expiration Date and ending on the
last Expiration Date (the “Settlement Period”), the Shares or securities that
are convertible into, or exchangeable or exercisable for Shares, are not, and
shall not be, subject to a “restricted period,” as such term is defined in
Regulation M under the Exchange Act (“Regulation M”) and (B) Issuer shall not
engage in any “distribution,” as such term is defined in Regulation M, other
than a distribution meeting the requirements of the exceptions set forth in
sections 101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange
Business Day immediately following the Settlement Period.

(xi) During the Settlement Period, neither Issuer nor any “affiliate” or
“affiliated purchaser” (each as defined in Rule 10b-18 of the Exchange Act
(“Rule 10b-18”)) shall directly or indirectly (including, without limitation, by
means of any cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase



--------------------------------------------------------------------------------

of, or commence any tender offer relating to, any Shares (or an equivalent
interest, including a unit of beneficial interest in a trust or limited
partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except through GS & Co.

(b) Each of Dealer and Issuer agrees and represents that it is an “eligible
contract participant” as defined in Section 1a(12) of the U.S. Commodity
Exchange Act, as amended.

(c) Each of Dealer and Issuer acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Dealer represents and warrants to Issuer that
(i) it has the financial ability to bear the economic risk of its investment in
the Transaction and is able to bear a total loss of its investment and its
investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, (v) its financial
condition is such that it has no need for liquidity with respect to its
investment in the Transaction and no need to dispose of any portion thereof to
satisfy any existing or contemplated undertaking or indebtedness and is capable
of assessing the merits of and understanding (on its own behalf or through
independent professional advice), and understands and accepts, the terms,
conditions and risks of the Transaction.

(d) Each of Dealer and Issuer agrees and acknowledges (A) that this Confirmation
is (i) a “securities contract,” as such term is defined in Section 741(7) of
Title 11 of the United States Code (the “Bankruptcy Code”), with respect to
which each payment and delivery hereunder is a “settlement payment,” as such
term is defined in Section 741(8) of the Bankruptcy Code, and (ii) a “swap
agreement,” as such term is defined in Section 101(53B) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder is a “transfer,” as
such term is defined in Section 101(54) of the Bankruptcy Code, and (B) that
Dealer is entitled to the protections afforded by, among other sections,
Section 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy
Code.

(e) Issuer shall deliver to Dealer and Hedging Party an opinion of counsel,
dated as of the Trade Date and reasonably acceptable to each of Dealer and GS in
form and substance, with respect to the matters set forth in Section 3(a) of the
Agreement and an incumbency certificate in customary form.

8. Other Provisions:

(a) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Issuer shall owe Buyer any amount pursuant to Sections
12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions (except in the event of
a Tender Offer, a Merger Event, Insolvency or Nationalization in each case, in
which the consideration or proceeds to be paid to holders of Shares consists
solely of cash) or pursuant to Section 6(d)(ii) of the Agreement (except in the
event of an Event of Default in which Issuer is the Defaulting Party or a
Termination Event in which Issuer is the Affected Party, that resulted from an
event or events within Issuer’s control) (a “Payment Obligation”), Issuer shall
have the right, in its sole discretion, to satisfy any such Payment Obligation
by the Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Buyer and the Calculation Agent, confirmed in writing
within one Scheduled Trading Day, by 4:00 P.M. New York City time on the Merger
Date, Tender Offer Date, Announcement Date or Early Termination Date, as
applicable (“Notice of Share Termination”). Upon such Notice of Share
Termination, the following provisions shall apply on the Scheduled Trading Day
immediately following the Merger Date, the Tender Offer Date, Announcement Date
or Early Termination Date, as applicable:

 

Share Termination Alternative:

   Applicable and means that Issuer shall deliver to Dealer the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment
Date”), in satisfaction

 

10



--------------------------------------------------------------------------------

   of the Payment Obligation.

Share Termination Delivery Property:

   A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the Share Termination
Delivery Property by replacing any fractional portion of the aggregate amount of
a security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:

   The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Issuer at the time of notification of the Payment Obligation.

Share Termination Delivery Unit:

   In the case of a Termination Event, Event of Default or Delisting, one Share
or, in the case of an Insolvency, Nationalization, Merger Event or Tender Offer,
a Share or a unit consisting of the number or amount of each type of property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Insolvency, Nationalization, Merger Event or Tender Offer. If such
Insolvency, Nationalization, Merger Event or Tender Offer involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash.

Failure to Deliver:

   Applicable

Other applicable provisions:

   If Share Termination Alternative is applicable, the provisions of Sections
9.8, 9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws as a result of the fact that
Seller is the Issuer of the Shares) and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. If, in the reasonable opinion of counsel to Issuer, Dealer or
GS, for any reason, any securities comprising the Share Termination Delivery
Units deliverable pursuant to this Section 8(a) would not be immediately freely
transferable by Dealer under Rule 144(k) under the Securities Act, then Dealer
may elect to either (x) accept delivery of such securities notwithstanding any
restriction on transfer or (y) have the provisions set forth in Section 8(b)
below apply.

(b) Registration/Private Placement Procedures. (i) With respect to the
Transaction, the following provisions shall apply to the extent provided for
above opposite the caption “Net Share Settlement” in Section 2 or in paragraph
(a) of this Section 8. If so applicable, then, at the election of Issuer by
notice to Buyer and GS within one Exchange Business Day after the relevant
delivery obligation arises, but in any event at least one Exchange Business Day
prior to the date on which such delivery obligation is due, either (A) all
Shares or Share Termination Delivery Units, as the case may be, delivered by
Issuer to Buyer and by Buyer to Hedging Party shall be, at the time of such
delivery, covered by an effective registration statement of Issuer for immediate
resale by Buyer or by Hedging Party, as the case may be (such registration
statement and the corresponding prospectus (the “Prospectus”) (including,
without limitation, any sections describing the plan of distribution) in form
and content commercially reasonably satisfactory to Buyer and Hedging Party) or
(B) Issuer shall deliver additional Shares or Share

 

11



--------------------------------------------------------------------------------

Termination Delivery Units, as the case may be, so that the value of such Shares
or Share Termination Delivery Units, as determined by the Calculation Agent to
reflect an appropriate liquidity discount, equals the value of the number of
Shares or Share Termination Delivery Units that would otherwise be deliverable
if such Shares or Share Termination Delivery Units were freely tradeable
(without prospectus delivery) upon receipt by Buyer (such value, the “Freely
Tradeable Value”); provided that, if requested by Dealer or Hedging Party,
Issuer shall make the election described in this clause (B) with respect to
Shares delivered on all Settlement Dates no later than one Exchange Business Day
prior to the first Expiration Date, and the applicable procedures described
below shall apply to all Shares delivered on the Settlement Dates on an
aggregate basis. (For the avoidance of doubt, as used in this paragraph
(b) only, the term “Issuer” shall mean the issuer of the relevant securities, as
the context shall require.)

 

  (ii) If Issuer makes the election described in clause (b)(i)(A) above:

(A) Buyer (or an affiliate of Buyer designated by Buyer) and Hedging Party (or
an affiliate of Hedging Party designated by Hedging Party) shall be afforded a
reasonable opportunity to conduct a due diligence investigation with respect to
Issuer that is customary in scope for underwritten offerings of equity
securities and that yields results that are commercially reasonably satisfactory
to Buyer, Hedging Party or such respective affiliates, as the case may be, in
its discretion; and

(B) Buyer (or an affiliate of Buyer designated by Buyer), Hedging Party (or an
affiliate of Hedging Party designated by Hedging Party) and Issuer shall enter
into an agreement (a “Registration Agreement”) on commercially reasonable terms
in connection with the public resale of such Shares or Share Termination
Delivery Units, as the case may be, by Buyer, Hedging Party or any such
affiliate substantially similar to underwriting agreements customary for
underwritten offerings of equity securities, in form and substance commercially
reasonably satisfactory to Buyer, Hedging Party and/or any such affiliates and
Issuer, which Registration Agreement shall include, without limitation,
provisions substantially similar to those contained in such underwriting
agreements relating to the indemnification of, and contribution in connection
with the liability of, Buyer, Hedging Party and their respective affiliates and
Issuer, shall provide for the payment by Issuer of all expenses in connection
with such resale, including all registration costs and all fees and expenses of
counsel for Buyer and counsel for Hedging Party,, and shall provide for the
delivery of accountants’ “comfort letters” to Buyer, Hedging Party and/or any
such affiliate with respect to the financial statements and certain financial
information contained in or incorporated by reference into the Prospectus.

 

  (iii) If Issuer makes the election described in clause (b)(i)(B) above:

(A) Buyer (or an affiliate of Buyer designated by Buyer) and Hedging Party (or
an affiliate of Hedging Party designated by Hedging Party) and any potential
institutional purchaser of any such Shares or Share Termination Delivery Units,
as the case may be, from Buyer, Hedging Party and/or any such designated
affiliate shall be afforded a commercially reasonable opportunity to conduct a
due diligence investigation in compliance with applicable law with respect to
Issuer customary in scope for private placements of equity securities
(including, without limitation, the right to have made available to them for
inspection all financial and other records, pertinent corporate documents and
other information reasonably requested by them), subject to execution by such
recipients of customary confidentiality agreements reasonably acceptable to
Issuer;

(B) Buyer (or an affiliate of Buyer designated by Buyer) and Hedging Party (or
an affiliate of Hedging Party designated by Hedging Party) and Issuer shall
enter into an agreement (a “Private Placement Agreement”) on commercially
reasonable terms in connection with the private placement of such Shares or
Share Termination Delivery Units, as the case may be, by Issuer to Buyer or such
an affiliate, the private resale of such shares by Buyer or such an affiliate to
Hedging Party or its affiliate and the private resale of such shares by Hedging
Party or such an affiliate, substantially similar to private placement purchase
agreements customary for private placements of equity securities, in form and
substance commercially reasonably satisfactory to Buyer, Hedging Party, their
respective affiliates and Issuer, which Private Placement Agreement shall
include, without limitation, provisions substantially similar to those contained
in such private placement purchase agreements relating to the indemnification
of, and contribution in connection

 

12



--------------------------------------------------------------------------------

with the liability of, Buyer, Hedging Party and their respective affiliates and
Issuer, shall provide for the payment by Issuer of all expenses in connection
with such resale, including all fees and expenses of counsel for Buyer and
counsel for Hedging Party, shall contain representations, warranties and
agreements of Issuer reasonably necessary or advisable to establish and maintain
the availability of an exemption from the registration requirements of the
Securities Act for such resales, and shall use best efforts to provide for the
delivery of accountants’ “comfort letters” to Buyer, Hedging Party and/or any
such affiliate with respect to the financial statements and certain financial
information contained in or incorporated by reference into the offering
memorandum prepared for the resale of such Shares; and

(C) Issuer agrees that any Shares or Share Termination Delivery Units so
delivered to Dealer, (i) may be transferred by and among Dealer, Hedging Party
and their respective affiliates, and Issuer shall effect such transfers without
any further action by Dealer or Hedging Party and (ii) after the minimum
“holding period” within the meaning of Rule 144(d) under the Securities Act has
elapsed with respect to such Shares or any securities issued by Issuer
comprising such Share Termination Delivery Units, Issuer shall promptly remove,
or cause the transfer agent for such Shares or securities to remove, any legends
referring to any such restrictions or requirements from such Shares or
securities upon delivery by Dealer (or such affiliate of Dealer) or by Hedging
Party (or such affiliate of Hedging Party) to Issuer or such transfer agent of
seller’s and broker’s representation letters customarily delivered by Dealer or
Hedging Party, as the case may be, in connection with resales of restricted
securities pursuant to Rule 144 under the Securities Act, without any further
requirement for the delivery of any certificate, consent, agreement, opinion of
counsel, notice or any other document, any transfer tax stamps or payment of any
other amount or any other action by Dealer (or such affiliate of Dealer) or by
Hedging Party (or such affiliate of Hedging Party), as the case may be.

(D) Issuer shall not take, or cause to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the sale by Issuer to Dealer (or any affiliate designated by Dealer) of the
Shares or Share Termination Delivery Units, as the case may be, or the exemption
pursuant to Section 4(1) or Section 4(3) of the Securities Act for resales of
the Shares or Share Termination Delivery Units, as the case may be, by Dealer
(or any such affiliate of Dealer).

(c) Make-whole Shares. If Issuer (x) elects to deliver Share Termination
Delivery Units pursuant to paragraph (a) of this Section 8 or (y) makes the
election described in clause (b)(i)(B) of paragraph (b) of this Section 8, then
Dealer shall deliver such Shares or Share Termination Units to the Hedging Party
under a Hedging Party Related Transaction and Hedging Party or its affiliate may
sell (which sale shall be made in a commercially reasonable manner) such Shares
or Share Termination Delivery Units, as the case may be, during a period (the
“Resale Period”) commencing on the Exchange Business Day following delivery of
such Shares or Share Termination Delivery Units, as the case may be, and ending
on the Exchange Business Day on which Hedging Party or its affiliate completes
the sale of all such Shares or Share Termination Delivery Units, as the case may
be, or a sufficient number of Shares or Share Termination Delivery Units, as the
case may be, so that the realized net proceeds of such sales exceed the amount
of the Payment Obligation (in the case of clause (x), or in the case that both
clause (x) and clause (y) apply) or the Freely Tradeable Value (in the case that
only clause (y) applies)(such amount of the Payment Obligation or Freely
Tradeable Value, as the case may be, the “Required Proceeds”). If any of such
delivered Shares or Share Termination Delivery Units remain after such realized
net proceeds exceed the Required Proceeds, Dealer shall return such remaining
Shares or Share Termination Delivery Units to Issuer. If the Required Proceeds
exceed the realized net proceeds from such resale, Issuer shall transfer to
Dealer by the open of the regular trading session on the Exchange on the
Exchange Trading Day immediately following the last day of the Resale Period the
amount of such excess (the “Additional Amount”) in cash or in a number of
additional Shares (“Make-whole Shares”) in an amount that, based on the Relevant
Price on the last day of the Resale Period (as if such day was the “Valuation
Date” for purposes of computing such Relevant Price), has a dollar value equal
to the Additional Amount. The Resale Period shall continue to enable the sale of
the Make-whole Shares in the manner contemplated by this Section 8(c). This
provision shall be applied successively until the Additional Amount is equal to
zero, subject to Section 8(e).

 

13



--------------------------------------------------------------------------------

For purposes of the second sentence set forth opposite “Net Share Settlement”
above, the last sentence of Section 8(a), Section 8(b) and 8(c), the term
“Shares” shall be deemed to include any Convertible Preferred Shares delivered
pursuant to Section 8(e).

(d) Beneficial Ownership. Notwithstanding anything to the contrary in the
Agreement or this Confirmation, in no event shall Buyer be entitled to receive,
or shall be deemed to receive, any Shares if, immediately upon giving effect to
such receipt of such Shares, (i) the “beneficial ownership” (within the meaning
of Section 13 of the Exchange Act and the rules promulgated thereunder) of
Shares by Buyer, any of its affiliates subject to aggregation with Buyer for the
purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act, and all persons who may form a “group” (within the meaning of Rule
13d-5(b)(1) under the Exchange Act) with Buyer with respect to “beneficial
ownership” of any Shares (collectively, “Buyer Group”) would be equal to or
greater than 8.5% or more of the outstanding Shares or (ii) the “Beneficial
Ownership” (as defined in the Rights Agreement by and between Issuer and
Stocktrans, Inc., as Rights Agent, dated September 10, 1998 (the “Rights
Agreement”)) of Buyer, together with all of its Affiliates and Associates (each
as defined in the Rights Agreement) (collectively, the “Rights Agreement Buyer
Group”), would be equal to or greater than 18% of the outstanding Shares. If any
delivery owed to Buyer hereunder is not made, in whole or in part, as a result
of this provision, Issuer’s obligation to make such delivery shall not be
extinguished and Issuer shall make such delivery as promptly as practicable
after, but in no event later than one Exchange Business Day after, Buyer gives
notice to Issuer that such delivery would not result in (i) Buyer Group directly
or indirectly so beneficially owning in excess of 8.5% of the outstanding Shares
or (ii) the Rights Agreement Buyer Group directly or indirectly so Beneficially
Owning in excess of 18% of the outstanding Shares.

(e) Limitations on Settlement by Issuer. Notwithstanding anything herein or in
the Agreement to the contrary, in no event shall Issuer be required to deliver
Shares in connection with the Transaction in excess of 1,600,000 Shares (as such
number may be adjusted from time to time in accordance with the provisions
hereof) (the “Capped Number”). Issuer represents and warrants to Dealer and
Hedging Party (which representation and warranty shall be deemed to be repeated
on each day that the Transaction is outstanding) that the Capped Number is equal
to or less than the number of authorized but unissued Shares of the Issuer that
are not reserved for future issuance in connection with transactions in the
Shares (other than the Transaction) on the date of the determination of the
Capped Number (such Shares, the “Available Shares”), and Issuer further agrees
that it shall keep available and not reserved for future issuance for purposes
other than settlement of the Transaction at least 5,528 authorized but unissued
shares of preferred stock. Following the Trade Date, Issuer agrees to use best
efforts to obtain approval from its shareholders (including without limitation,
to seek such approval at its next annual meeting of Shareholders and, if needed,
the annual meeting for each following calendar year) to increase the number of
authorized but unissued Shares such that the number of Available Shares shall be
equal to at least two times the aggregate Number of Shares for all Components.
Upon Issuer obtaining such approval for such an increase, the Capped Number
shall automatically increase to two times the aggregate Number of Shares for all
Components. If Issuer does not succeed in obtaining such approval for such an
increase at or prior to its fourth annual meeting of shareholders following the
Trade Date, then an Additional Termination Event shall occur and be continuing
with respect to which the Transaction (or a portion of the Transaction, at the
discretion of the Calculation Agent) shall be the sole Affected Transaction and
Issuer shall be the sole Affected Party until Issuer succeeds in getting such
approval. In the event Issuer shall not have delivered the full number of Shares
otherwise deliverable as a result of this Section 8(e) (the resulting deficit,
the “Deficit Shares”) and the Capped Number has not been increased pursuant to
the foregoing provisions, Issuer shall, in lieu of delivering the Deficit Shares
otherwise deliverable, on the date the delivery of Deficit Shares would have
been due, deliver a number of Convertible Preferred Shares (as defined below)
equal to the number of Deficit Shares divided by 909 (rounded up to the nearest
whole number, or rounded down with value of the fractional Share payable in
cash, at Issuer’s election). “Convertible Preferred Shares” means a newly
created series of preferred shares of Issuer the terms of which shall be
reasonably acceptable to Dealer including that (1) each shall be convertible,
subject to the Share Issuance Conditions (as defined below) into 1,000 Shares,
(2) such conversion right shall be limited to allow conversion into Shares only
to the extent that (A) Shares are repurchased, acquired or otherwise received by
Issuer or any of its subsidiaries after such delivery date (whether or not in
exchange for cash, fair value or any other consideration), (B) authorized and
unissued Shares reserved for issuance in respect of other transactions prior to
such delivery date which prior to the relevant date become no longer so reserved
and (C) Issuer

 

14



--------------------------------------------------------------------------------

additionally authorizes any unissued Shares that are not reserved for other
transactions (such conditions as set forth in clauses (A), (B) and (C) above,
collectively, the “Share Issuance Conditions”) and (3) shall require Issuer to
immediately notify the holder thereof of the occurrence of any of the Share
Issuance Conditions (including the number of Shares subject to clause (A),
(B) or (C) and the corresponding number of Shares to be delivered) and promptly
deliver such Shares upon conversion thereafter. Issuer shall not in any event be
required to deliver in excess of 5,528 Convertible Preferred Shares hereunder.
If there are any Deficit Shares after the Capped Number has been increased to
two times the aggregate Number of Shares for all Components, Issuer shall be
continually obligated to deliver, from time to time until the full number of
Deficit Shares have been delivered pursuant to this paragraph, Shares when, and
to the extent, that the Share Issuance Conditions allow such deliveries. Issuer
shall immediately notify Dealer of the occurrence of any of the Share Issuance
Conditions (including the number of Shares subject thereto and the corresponding
number of Shares to be delivered or into which Convertible Preferred Shares have
become convertible) and promptly deliver such Shares thereafter (or, if
Convertible Preferred Shares have been delivered, upon conversion thereof). The
Convertible Preferred Shares shall provide for payment of dividends equal to the
aggregate dividends paid on the full number of Shares into which the Convertible
Preferred Shares would be convertible if Issuer had unlimited authorized and
unissued Shares. For the avoidance of doubt, the parties acknowledge that the
Issuer will not be required to pay cash to settle the Transaction by reason of
the fact that it owes Deficit Shares, and any Convertible Preferred Shares will
not be redeemable for, or convertible into, or settled with, cash (except in the
case of a merger or similar event to the extent that holders of Shares receive
cash as consideration or proceeds in such event). Except as required by law and
as to matters that would adversely affect the rights of the Convertible
Preferred Shares relative to the Shares, the holders of Convertible Preferred
Shares shall have no voting rights.

(f) Equity Rights. Buyer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Issuer’s bankruptcy. For
the avoidance of doubt, the parties agree that the preceding sentence shall not
apply at any time other than during Issuer’s bankruptcy to any claim arising as
a result of a breach by Issuer of any of its obligations under this Confirmation
or the Agreement. For the avoidance of doubt, the parties acknowledge that this
Confirmation is not secured by any collateral that would otherwise secure the
obligations of Issuer herein under or pursuant to any other agreement.

(g) Agreement in Respect of Termination Amounts. In determining any amounts
payable in respect of the termination or cancellation of the Transaction
pursuant to Section 6 of the Agreement or Article 12 of the Equity Definitions,
the Calculation Agent shall make such determination without regard to
(i) changes to costs of funding, stock loan rates or expected dividends, or
(ii) losses or costs incurred by either Dealer or Hedging Party in connection
with terminating, liquidating or re-establishing any hedge related to the
Transaction (or any gain resulting from any of them).

(h) Transfer and Assignment. Buyer may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, at any time
without the consent of Issuer to any bank or broker-dealer or any affiliate
thereof that in either case regularly enters into over-the-counter equity
derivative transactions. Notwithstanding any other provision of this
Confirmation to the contrary requiring or allowing Buyer to receive or deliver
any Shares, Buyer may designate any of its affiliates to receive or deliver such
Shares and otherwise perform Buyer’s obligations in respect of the Transaction
and any such designee may assume such obligation. Buyer shall be discharged of
its obligation hereunder only to the extent of any such performance.

(i) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Issuer and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Issuer relating to such tax treatment and tax structure.

(j) Additional Termination Events. The occurrence of any of the following shall
constitute an Additional Termination Event with respect to which the Transaction
shall be the sole Affected Transaction and Issuer shall be the sole Affected
Party; provided that with respect to any Additional Termination Event, Dealer
may choose to treat part of the Transaction as the sole Affected Transaction,
and, upon the termination of the Affected Transaction, a Transaction with terms
identical to those set forth

 

15



--------------------------------------------------------------------------------

herein except with a Number of Warrants equal to the unaffected number of
Warrants shall be treated for all purposes as the Transaction, which shall
remain in full force and effect:

(i) within the period commencing on the Trade Date and ending on the second
anniversary of the Premium Payment Date, Hedging Party reasonably determines
that it is advisable for Buyer to terminate a portion of the Transaction so that
Hedging Party’s related hedging activities will comply with applicable
securities laws, rules or regulations;

(ii) any Person (as defined below) acquires beneficial ownership (determined in
accordance with Rule 13d-3 under the Exchange Act), directly or indirectly,
through a purchase, merger or other acquisition transaction or series of
transactions, of Shares entitling the Person to exercise 50% or more of the
total voting power of all shares of Issuer’s capital stock entitled to vote
generally in elections of directors, other than an acquisition by Issuer, any of
Issuer’s subsidiaries or any of Issuer’s employee benefit plans;

(iii) Issuer (x) merges or consolidates with or into any other Person, other
than a subsidiary of Issuer, another Person merges with or into Issuer, or
Issuer conveys, sells, transfers or leases all or substantially all of its
assets to another Person or (y) engages in any recapitalization,
reclassification or other transaction in which all or substantially all Shares
are exchanged for or converted into cash, securities or other property, in each
case, other than any merger or consolidation:

(A) that does not result in a reclassification, conversion, exchange or
cancellation of the outstanding Shares;

(B) pursuant to which the consideration received by holders of Shares
immediately prior to the transaction entitles such holders to exercise, directly
or indirectly, 50% or more of the voting power of all shares of capital stock
entitled to vote generally in the election of directors of either (x) the
continuing or surviving corporation or (y) a corporation that directly or
indirectly owns 100% of the capital stock of such continuing or surviving
corporation, in either case, immediately after such transaction;

(C) which is effected solely to change Issuer’s jurisdiction of incorporation
and results in a reclassification, conversion or exchange of the outstanding
Shares solely into shares of common stock of the surviving entity; or

(iv) at any time Issuer’s Continuing Directors (as defined below) do not
constitute a majority of Issuer’s board of directors (or, if applicable, a
successor Person to Issuer).

Notwithstanding the foregoing, a transaction set forth in clause (ii), (iii) or
(iv) above will not constitute an Additional Termination Event if at least 90%
of the consideration paid for the Shares (excluding cash payments for fractional
shares and cash payments made pursuant to dissenters’ appraisal rights and cash
dividends) in such merger or consolidation or such other transaction otherwise
constituting an Additional Termination Event under clause (iii) above consists
of shares of capital stock or American Depositary Receipts in respect of shares
of capital stock traded on any of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market or the NASDAQ Global Market (or
any of their respective successors) (or will be so traded or quoted immediately
following the completion of the merger or consolidation or such other
transaction) (“Listed Shares”).

“Person” includes any syndicate or group that would be deemed to be a “person”
under Section 13(d)(3) of the Exchange Act.

“Continuing Directors” means (i) individuals who on the date hereof constituted
Issuer’s board of directors and (ii) any new directors whose election to
Issuer’s board of directors or whose nomination for election by Issuer’s
stockholders was approved by at least a majority of Issuer’s directors then
still in office (or a duly constituted committee thereof), either who were
directors on the date hereof or whose election or

 

16



--------------------------------------------------------------------------------

nomination for election was previously so approved.

(k) Effectiveness. If, prior to the Effective Date, Hedging Party reasonably
determines that Hedging Party’s hedging activities under any Hedging Party
Related Transaction could be viewed as not complying with applicable securities
laws, rules or regulations, the Transaction shall be cancelled and shall not
become effective, and neither party shall have any obligation to the other party
in respect of the Transaction.

(l) Extension of Settlement. The Calculation Agent may divide any Component into
additional Components and designate the Expiration Date and the Number of
Warrants for each such Component if the Calculation Agent determines, in its
reasonable discretion, that such further division is necessary or advisable to
preserve Hedging Party’s hedging activity under any Hedging Party Related
Transaction in light of existing liquidity conditions or to enable Hedging Party
to effect purchases of Shares in connection with its hedging activity under such
Hedging Party Related Transaction in a manner that would, if Hedging Party were
Issuer or an affiliated purchaser of Issuer, be in compliance with applicable
legal and regulatory requirements.

(m) Governing Law. THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE).

(n) No Set-off. The provisions of Section 2(c) of the Agreement shall not apply
to the Transaction. Each party waives any and all rights it may have to set-off
delivery or payment obligations it owes to the other party under the Transaction
against any delivery or payment obligations owed to it by the other party,
whether arising under the Agreement, under any other agreement between parties
hereto, by operation of law or otherwise.

(o) Amendment. If the Underwriters party to the Underwriting Agreement exercise
their right to purchase additional convertible notes as set forth therein, then,
at the discretion of Issuer, Issuer may elect that Dealer and Issuer will either
enter into a new confirmation evidencing additional warrants to be issued by
Issuer to Dealer or amend this Confirmation to evidence such additional warrants
(in each case on pricing terms acceptable to Dealer and Issuer) (such additional
confirmation or amendment to this Confirmation to provide for the payment by
Dealer to Issuer of the additional premium related thereto in an amount to be
agreed between the parties).

(p) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

(q) Lock Up. Prior to the first anniversary of the Trade Date, if the
Underwriters party to the Underwriting Agreement exercise their right to
purchase additional convertible notes set forth therein and Issuer does not
elect to issue the maximum number of Additional Warrants as provided in
paragraph (o) above, Issuer shall not issue or enter into any warrant, a call
option, a variable forward or other derivative linked to the Shares
(collectively, “Warrants”), whether cash settled and/or physically settled
and/or net share settled, without a prior written consent of Dealer which shall
not be unreasonably withheld, unless such Warrants are issued (i) pursuant to
any present or future employee, director or consultant benefit plan or program
of Issuer or any hedging arrangements in respect thereof, (ii) to all Issuer’s
stockholders as a free distribution or a distribution for less than the fair
market value of such Warrants (as determined by the Calculation Agent), (iii) as
part of mandatorily convertible units in a bona fide capital raising transaction
unrelated to the convertible notes sold pursuant to the Purchase Agreement, or
(iv) as part of a bona fide Share repurchase transaction unrelated to the
convertible notes sold pursuant to the Purchase Agreement. “Additional Warrants”
shall equal to the product of (i) the Warrant Entitlement, (ii) the initial
conversion rate of the convertible notes and (iii) the aggregate principal
amount of the additional convertible notes purchased by the Underwriters divided
by USD1,000.

(r) Early Termination or Cancellation. Notwithstanding anything to the contrary
in the Equity Definitions or the Agreement, to the extent that Dealer would
otherwise have the right under the Equity Definitions or the Agreement to elect
to cancel the Transaction, to designate an Early Termination

 

17



--------------------------------------------------------------------------------

Date in respect of the Transaction or to determine any amount due upon the
cancellation or early termination of the Transaction, the Calculation Agent
shall make such election, designation or determination, as the case may be, in
place of Dealer.

(s) Third Party Beneficiary. GS shall be the third party beneficiary of Issuer’s
representations, warranties, agreements, indemnities and other obligations
hereunder and will have a right to directly enforce those obligations against
Issuer.

9. Arbitration.

(a) All parties to this Confirmation are giving up the right to sue each other
in court, including the right to a trial by jury, except as provided by the
rules of the arbitration forum in which a claim is filed.

(b) Arbitration awards are generally final and binding; a party’s ability to
have a court reverse or modify an arbitration award is very limited.

(c) The ability of the parties to obtain documents, witness statements and other
discovery is generally more limited in arbitration than in court proceedings.

(d) The arbitrators do not have to explain the reason(s) for their award.

(e) The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry, unless Issuer is a
member of the organization sponsoring the arbitration facility, in which case
all arbitrators may be affiliated with the securities industry.

(f) The rules of some arbitration forums may impose time limits for bringing a
claim in arbitration. In some cases, a claim that is ineligible for arbitration
may be brought in court.

(g) The rules of the arbitration forum in which the claim is filed, and any
amendments thereto, shall be incorporated into this Confirmation.

(h) Issuer agrees that any and all controversies that may arise between Issuer
and Dealer, including, but not limited to, those arising out of or relating to
the Agreement or the Transaction hereunder, shall be determined by arbitration
conducted before The New York Stock Exchange, Inc. (“NYSE”) or NASD Dispute
Resolution (“NASD-DR”), or, if the NYSE and NASD-DR decline to hear the matter,
before the American Arbitration Association, in accordance with their
arbitration rules then in force. The award of the arbitrator shall be final, and
judgment upon the award rendered may be entered in any court, state or federal,
having jurisdiction.

(i) No person shall bring a putative or certified class action to arbitration,
nor seek to enforce any pre-dispute arbitration agreement against any person who
has initiated in court a putative class action or who is a member of a putative
class who has not opted out of the class with respect to any claims encompassed
by the putative class action until: (i) the class certification is denied;
(ii) the class is decertified; or (iii) Issuer is excluded from the class by the
court.

(j) Such forbearance to enforce an agreement to arbitrate shall not constitute a
waiver of any rights under this Confirmation except to the extent stated herein.

 

18



--------------------------------------------------------------------------------

Issuer hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Issuer with respect to the Transaction, by manually signing this Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to Wells
Fargo Bank, National Association, Facsimile No. (415) 646-9208, with a copy to
Goldman, Sachs & Co., Equity Derivatives Documentation Department, Facsimile No.
(212) 428-1980/83.

 

Yours faithfully, WELLS FARGO BANK, NATIONAL
ASSOCIATION

Gordy Holterman

Authorized Signatory

 

Agreed and Accepted By: VIROPHARMA INCORPORATED By:  

/s/ Michel de Rosen

Name:   Michel de Rosen Title:   President and CEO

 

19



--------------------------------------------------------------------------------

Annex A

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

 

Component Number

 

Number of Warrants

 

Expiration Date

1   49,687   June 13, 2017 2   49,687   June 14, 2017 3   49,687   June 15, 2017
4   49,687   June 16, 2017 5   49,687   June 19, 2017 6   49,687   June 20, 2017
7   49,687   June 21, 2017 8   49,687   June 22, 2017 9   49,687   June 23, 2017
10   49,687   June 26, 2017 11   49,687   June 27, 2017 12   49,687   June 28,
2017 13   49,687   June 29, 2017 14   49,687   June 30, 2017 15   49,687  
July 3, 2017 16   49,687   July 5, 2017 17   49,687   July 6, 2017 18   49,687  
July 7, 2017 19   49,687   July 10, 2017 20   49,687   July 11, 2017 21   49,687
  July 12, 2017 22   49,687   July 13, 2017 23   49,687   July 14, 2017 24  
49,687   July 17, 2017 25   49,687   July 18, 2017 26   49,687   July 19, 2017
27   49,687   July 20, 2017 28   49,687   July 21, 2017 29   49,687   July 24,
2017 30   49,687   July 25, 2017 31   49,687   July 26, 2017 32   49,687  
July 27, 2017 33   49,687   July 28, 2017 34   49,687   July 31, 2017 35  
49,687   August 1, 2017 36   49,687   August 2, 2017 37   49,687   August 3,
2017 38   49,687   August 4, 2017 39   49,687   August 7, 2017 40   49,687  
August 8, 2017 41   49,687   August 9, 2017 42   49,687   August 10, 2017 43  
49,688   August 11, 2017 44   49,688   August 14, 2017 45   49,688   August 15,
2017 46   49,688   August 16, 2017 47   49,688   August 17, 2017 48   49,688  
August 18, 2017 49   49,688   August 21, 2017 50   49,688   August 22, 2017 51  
49,688   August 23, 2017

 

20



--------------------------------------------------------------------------------

52   49,688   August 24, 2017 53   49,688   August 25, 2017 54   49,688  
August 28, 2017 55   49,688   August 29, 2017 56   49,688   August 30, 2017 57  
49,688   August 31, 2017 58   49,688   September 1, 2017 59   49,688  
September 5, 2017 60   49,688.75   September 6, 2017

 

21